TEIEATTORNEP                    GENERAL

                        OS-TEXAS




                        December 21, 1959

Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas
                                   Opinion No. W-764
                                   Re:    Is the State Comptroller
                                          authorized to make the
                                          transfers from the various
                                          funds specified in Item 14
                                          of the State Building Com-
                                          mission's a propriation,
                                          House Bill 1 Acts 56th
                                          Legislature,'Third Called
                                          Session, to the Euilding
                                          Commmission's fund upon
                                          proper request of the
                                          agency administering the
                                          funds from whick ;rans-
Dear Mr. Calvert:                         fers are appropriated.
        You have requested an opinion concerning whether
the Comptroller is authorized to make the transfers speci-
fied in the ap ropriation to the State Building Commission
in House Bill 1 Acts of the 56th Legislature, Third Called
Session, 1959, bhapter 23, page 442, the General Appropria-
tion Bill. The appropriations to the State Building Commis-
sion for the construction of a second State Office ailding
to be occupied in part by the agencies listed in the appro-
priation and referred to in your request, read as follows:
       "Out of Other State Funds:
       14.   For the purchase of balance
             of land in Block 173, City of
             Austin, and for the construction
             of a second State Office Build-
             ing thereon, there is hereby
             appropriated from the funds
             specified the amounts shown:
Honorable Robert S. Calvert, page 2 (~-764)


         a.   Special Game and Fish Fund    $ 600,000       400,000
                                                            and U.B.
         b.   Professional Engineers
              License Fund                     225,000      U.B.
         0.   Public Welfare Adminis-
              t@ative.:ISind-:I
         C.   Federal                          587,674      512,326
                                                            and U.B.
         d.   Commodity Distribution
              Fund,No. 39                        40,000     U.B.
         e.   Social Security Adminis-
              tration Fund No. 929               60,000     U.B.
              Subtotal; direct appro-
              priations from Other
              State Funds                  $i:,512;674    $zPz,,
                                                               ~2;
                                                                 . .
   15.   The following agencies
         are hereby authorized
         to transfer the sums
         specified to the State
         Building Commission as
         contributions toward
         construction of the
         second State Office Build-
         ing listed as Item 14 above,
         after contracts are entered
         into between the State Build-
         ing Commission and such agen-
         cies for space to be occupied
         without rental payments but
         providing for the payment
         of their proportionate shares
         of janitorial, utilities, and
         maintenance expenses:
         a.   State Finance Commission         250,000      u.B.
         b.   State Board of Plumbing
              Examiners                        250,000      U.B.


         "Any paymentsor receipts to the State Building
         Commission from the provisions of Item 15 above
         are hereby appropriated to said Commission for
         the purposes for which they are received."
Honorable Robert S. Calvert, page 3 (~~-764)


        The State Building Commission is the agency of the
State charged with the duty of carrying out the State Build-
ing Program established by the provisions of Section 51-b
of Article III of the Constitution of Texas and Article 67t:~
of Vernon's Civil Statutes.
        In Attorney General's Opinion WW-573 (1959), it was
held:
             "The Legislature cannot by rider in
        the appropriation bill amend a general law.
        Attorney General's Opinion V-1304 (1951).
        Therefore, the Legislature cannot transfer
        special funds to the General Revenue Fund
        by an appropriation bill without first
        amending the general law creating the spe-
        cial fund. The Legislature does have the
        power, however, to transfer statutory spe-
        cial funds to the General Revenue Fund by
        a general law without violating the pro-
        vision of Section 7 of Article VIII of the
        Constitution of Texas, relating to the di-
        version of special funds. Gulf Insurance
        Company v. James, 143 Tex. 424, 185 S.W.Z?d
        gbb (1945) Attorney General's Opinion
        w-544   (19;9).
            "Item 16 to the appropriations to the
        Attorney General appropriates money for the
        purposes authorized by the general law and
        It keeps such special funds in a separate
        account to be expended only for the purposes
        authorized by the Legislature by general law.
        Since the appropriation is neither contrary
        to any constitutional provision nor to the
        general law, it is our opinion that such itef
        of the appropriation bill is constitutional.
        In Attorney General's Opinion ~~-604 (1959);this
office held that the occupancy of office space is necessary
to the carrying out of the particular duties of an agency
of the State and, therefore, the Legislature is authorized
to appropriate moneys for the payment of rent. By like
reasoning, the Legislature is authorized to appropriate
Honorable Robert S. Calve&, page 4 (W-73!)


moneys for the construction of office space. Since the
State Building Commission is the agency charged with the
duty of the developing of the State Building Program, it
was proper for the Legislature to appropriate the specia;
funds referred to in your request to the State Buiiding
Commission directly or to authorize the Comptroller to
transfer special funds for the purpose of constructing t!:&
State Office Buildin    Attorney General's Opinions !-r!l.-541!
p’,“;;,;;-m,~;;59   7; and ~~-604 (1959) and the authori-
                  .
        You are,therefore, advised that you are authorized
to make the transfers specified in the appropriation to
the State Building Commission.
                           SUMMARY
            The Legislature is authorized to appropriate
            special funds to the State Building Commis-
            sion for the construction of a State Office
            Building and such appropriation does not
            constitute a diversi~onof the purpose for
            which the special funds were created. There-
            fore, the Comptroller is authorized to make
            the transfers specified in the appropriation
            to the State Building Commission for the pur-
            pose of providing funds for the construction
            of a State Office Blilding.            General's
            Opinions wW-544 (1959); ~~-57?~~~~~2;;  I+W-604
            (‘1959 1 .
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas

JR:mfh
APPROVED:
OPINION COMMITTEE
W, V. Geppert, Chairman
Henry G. Braswell
Marietta Payne
C. Dean Davis
Gordon Cass
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore